In the

        United States Court of Appeals
                            For the Seventh Circuit
                                 ____________________ 
No. 13‐2145 
UNITED STATES OF AMERICA, 
                                                             Plaintiff‐Appellee, 

                                                    v. 

GREGORY WALKER, 
                                                          Defendant‐Appellant. 
                                 ____________________ 

               Appeal from the United States District Court for the 
                  Northern District of Illinois, Eastern Division. 
               No. 1:11‐cr‐00004‐3 — Harry D. Leinenweber, Judge. 
                                 ____________________ 

      ARGUED JANUARY 23, 2014 — DECIDED MARCH 25, 2014 
                  ____________________ 

   Before  POSNER  and  RIPPLE,  Circuit  Judges,  and  GILBERT, 
District Judge. 
    GILBERT, District Judge. On January 16, 2013, a jury found 
Gregory Walker guilty of two counts of wire fraud in viola‐
tion  of  18  U.S.C.  §  1343.  On  appeal,  Walker  makes  the  fol‐
lowing  three  arguments:  (1)  the  failure  to  obtain  and  turn 
                                                 
 Of the Southern District of Illinois, sitting by designation. 
2                                                       No. 13‐2145 

over  Walker’s  seized  items  from  a  previous  unrelated  state 
case  constitutes  a  Brady  violation  and  prevented  Walker 
from  presenting  his  theory  of  defense;  (2)  the  district  court 
erred when it refused to give Walker’s proposed buyer‐seller 
instruction to the jury; and (3) the district erred in ordering 
restitution.  For  the  following  reasons,  we  affirm  the  district 
court. 
    In  sum,  Walker  was  involved  in  a  mortgage  fraud 
scheme encompassing at least ten different loans and seven 
different  properties  in  the  Chicago  area.  Throughout  the 
scheme, Walker served as both a fraudulent buyer and sell‐
er.  He  also  used  his  then‐girlfriend,  co‐defendant  Tanya 
McChristion,  as  a  straw  purchaser  in  some  transactions. 
With respect to the two wire fraud counts that went to trial, 
Walker  fraudulently  caused  Long  Beach  Mortgage  to  loan 
money on two different occasions with properties located at 
9023  South  Kingston,  Chicago,  Illinois  (“the  Kingston  prop‐
erty”)  and  277  Allegheny  Street,  Park  Forest,  Illinois  (“the 
Park Forest property”) serving as collateral.  
    In his role as a fraudulent buyer, Walker first obtained a 
fraudulent loan  for the Kingston  property on  May 19, 2005, 
when he submitted a loan application through co‐defendant 
Carol  Simmons,  a  loan  processor.  Simmons  prepared  and 
submitted  the  loan  application  containing  false  information 
about  Walker’s  employment,  assets,  and  rental  income. 
Thereafter,  Walker  sold  the  Kingston  property  to  McChris‐
tion on January 31, 2006. This transaction, in Walker’s role as 
a fraudulent seller, is the subject of Count Two. To obtain the 
January 2006 mortgage on the Kingston  property,  Simmons 
submitted  loan  applications  on  behalf  of  McChristion  to 
Long Beach Mortgage. The application was replete with false 
No. 13‐2145                                                                  3 

information  regarding  McChristion’s  assets,  employment, 
income, and earnest money payments. Walker obtained con‐
trol of a portion of the loan proceeds through a check made 
payable  to  Real  Deal  Construction,  a  company  owned  by 
Walker.  
    The  loan  for  the  Park  Forest  property,  the  subject  of 
Count  Three,  was  obtained  through  Walker’s  use  of 
McChristion  as  a  straw  buyer.  This  loan  was  obtained  in  a 
similar  manner  as  the  Kingston  property  loan,  wherein 
Simmons  prepared  and  submitted  fraudulent  loan  docu‐
ments in McChristion’s name. In addition to listing McChris‐
tion’s  fraudulent  income  information,  the  loan  application 
stated the sale price was $137,000; however, at trial the seller 
testified  the  negotiated  sale  price  was  $86,000.  Eventually, 
the  loans  went  into  default  and  the  properties  were  fore‐
closed  on.  In  sum,  Walker’s  conduct  relating  to  the  ten 
fraudulent transactions caused an estimated $956,300 in loss 
to Long Beach Mortgage. 
    Walker’s  trial  counsel  entered  his  appearance  in  the  in‐
stant case just a few weeks prior to trial. Counsel filed a mo‐
tion  to  continue  citing  his  need  to  conduct  an  investigation 
of  the  evidence  to  determine  whether  Walker  had  a  Sil‐
verthorne  claim.1  Specifically,  counsel  was  concerned  that  il‐
legally  seized  material  from  an  unrelated  state  case,  in  the 
possession  of  the  South  Holland  Police  Department,  may 

                                                 
1 In Silverthorne, the Supreme Court explained that “a grand jury must be 

denied  access  to  plainly  relevant  but  illegally  seized  papers.”  United 
States v. Calandra, 414 U.S. 338, 361 (1974) (citing Silverthorne Lumber Co. 
v. United States, 251 U.S. 385 (1920)). 
4                                                        No. 13‐2145 

have been used to form the basis of the instant federal case. 
That  evidence  stems  from  Walker’s  2006  arrest  by  Secret 
Service  and  others  for  possession  of  a  gun.  During  that  ar‐
rest,  law  enforcement  seized  property  from  Walker’s  home, 
including third parties’ state identification cards, social secu‐
rity numbers, and credit histories; electronic storage devices; 
and  documents  and  ledgers.  The  state  court  held  that  the 
search  was  in  violation  of  Walker’s  Fourth  Amendment 
rights and suppressed the evidence in his state case.  
   Throughout  the  district  court  proceedings,  the  govern‐
ment maintained that its  evidence for the instant case  came 
from lenders, title companies, financial institutions and eye‐
witness testimony, not from the 2006 state search. It further 
maintained that the only investigating agency was Housing 
and Urban Development, not the Secret Service.  
     During an October 17, 2012, hearing on Walker’s motion 
for return of a subpoena directed at the South Holland Police 
Department,  the  district  court  clarified  the  information 
sought  by  Walker.  Specifically,  defense  counsel  said,  “All 
I’m  asking  for  is  disclosure  from  the  police  as  to  what  they 
did with this stuff,” and “I want to know what they did with 
the stuff. That’s all, what the police did with the stuff.” De‐
fense counsel further explained that he was no longer seek‐
ing production of the seized property because “it would be a 
little  unwise  for  a  criminal  attorney  to  ask  for  evidence  of 
crimes  that  he  wasn’t  charged  with.”  Defense  counsel  then 
clarified  that  his  request  was  in  the  alternative,  and  he  was 
alternatively requesting, pursuant to Brady,  “a disclosure as 
to what the Federal Government or the state authorities” did 
with the seized property.  
No. 13‐2145                                                         5 

     The  district  court  directed  the  government  to  inquire  as 
to  the  status  and  location  of  the  seized  2006  property.  As 
such,  the  government  filed  a  status  report  on  October  24, 
2012, detailing its contact with the South Holland Police De‐
partment. Specifically, the government found that the seized 
property was still in the South Holland Police Department’s 
possession and no one had made a claim to the seized prop‐
erty  since  the  2006  seizure.  The  government  further  in‐
formed  the  district  court  that  the  South  Holland  Police  De‐
partment  affirmed  it  had  no  connection  with  or  knowledge 
of  the  instant  federal  case.  Thereafter,  Walker  did  not  at‐
tempt to obtain the evidence in the custody of the South Hol‐
land Police Department and proceeded to trial. 
    At  the  jury  instruction  conference,  Walker  proposed  the 
following buyer‐seller instruction: 
           The existence of a simpler buyer‐seller rela‐
       tionship between a defendant and another per‐
       son, without more, is not sufficient to establish 
       a criminal enterprise, even where the buyer in‐
       tends to resell the property. The fact that a de‐
       fendant  may  have  bought  property  from  an‐
       other  person  is  not  sufficient  without  more  to 
       establish  that  the  defendant  was  a  member  of 
       the charged criminal enterprise. 
           In  considering  whether  a  criminal  enter‐
       prise  or  a  simple  buyer‐seller  relationship  ex‐
       isted,  you  should  consider  all  of  the  evidence, 
       including the following factors: 
       (1) Whether  the  transactions  involved  large 
           quantities of property or properties; 
6                                                      No. 13‐2145 

       (2) Whether  the  parties  had  a  standardized 
           way of doing business over time; 
       (3) Whether the sales were on credit or on con‐
           signment; 
       (4) Whether  the  parties  had  a  continuing  rela‐
           tionship; 
       (5) Whether the seller had a financial stake in a 
           resale by the buyer; 
       (6) Whether  the  parties  had  an  understanding 
           that the property or properties would be re‐
           sold. 
       No  single  factor  necessarily  indicates  by  itself 
       that  a  defendant  was  or  was  not  engaged  in  a 
       simple buyer‐seller relationship. 
The  district  court  rejected  Walker’s  proposed  buyer‐seller 
instruction. 
    Ultimately, the jury found Walker guilty on both Counts 
Two and Three of the indictment. Walker filed a motion for a 
new trial or judgment N.O.V. arguing there was insufficient 
evidence and that the court’s refusal to give his buyer‐seller 
instruction was reversible error. The district court denied the 
motion. 
    Based on an offense level of twenty‐three and a criminal 
history  category  of  four,  Walker’s  sentencing  guidelines 
range  was  seventy  to  eight‐seven  months’  imprisonment. 
The district court imposed a below‐guideline sentence of six‐
ty months on each count to run concurrently. The Court fur‐
ther  imposed  a  three‐year  term  of  supervised  release  and  a 
$200 special assessment.  
No. 13‐2145                                                          7 

    The presentence report (“PSR”) recommended the Court 
impose restitution in the amount of $956,300 to compensate 
Long  Beach mortgage  for  its losses.  The Government’s Ver‐
sion of the Offense put forth the methodology by which the 
government  calculated  the  loss  amount.  The  loss  amounts 
for  the  various  properties  were  obtained  by  subtracting  the 
sale price the victim‐lender received after recovering posses‐
sion of the property from the amount of the fraudulent loan. 
Walker objected to the PSR’s restitution amount only to the 
extent that he stated it was unfair to impose restitution in an 
amount  representing  losses  caused  by  others  in  the  scheme 
and  that  the  evidence  showed  that  Walker  had  made  pay‐
ments on the mortgages for properties he purchased. Walker 
did  not,  however,  object  to  or  present  evidence  contrary  to 
the loss calculations contained in the PSR. The district court 
adopted the PSR’s actual loss calculation of $956,300 and or‐
dered  restitution  joint  and  several  with  Walker’s  co‐
defendants. 
   We  will  now  consider  each  of  Walker’s  arguments  in 
turn. 
   1. Brady Violation 
    First, Walker argues a Brady violation stemming from the 
government’s failure to provide him with the South Holland 
Police  Department  evidence.  He  further  argues  this  alleged 
Brady violation prevented him from presenting his theory of 
defense because the evidence in question contained evidence 
relevant to his defense. We review a district court’s denial of 
a motion for a new trial based on a Brady violation for abuse 
of  discretion.  United  States  v.  Wilson,  237  F.3d  827,  831–32 
(7th  Cir.  2001).  Where  a  defendant  fails  to  preserve  a  Brady 
violation claim before the district court, we review for plain 
8                                                        No. 13‐2145 

error. United States v. Mota, 685 F.3d 644, 648 (7th Cir. 2012). 
“That means that ‘the alleged Brady violation must be an ob‐
vious  error  that  affected  [the  defendant’s]  substantial  rights 
and created a substantial risk of convicting an innocent per‐
son.”  Id.  (quoting  United  States  v.  Daniel,  576  F.3d  772,  774 
(7th Cir. 2009)) (internal quotations omitted).  
    Here,  Walker  made  it  clear  to  the  district  court  that  he 
simply wanted to know “what the police did with the stuff” 
and the government satisfied that request when it found that 
the  evidence  was  still  at  the  South  Holland  Police  Depart‐
ment.  After  receipt  of  that  information,  Walker  no  longer 
pursued the evidence at issue. Accordingly, it is appropriate 
to  review  Walker’s  Brady  claim  for  plain  error.  However, 
Walker’s  claim  fails  under  either  plain‐error  or  abuse‐of‐
discretion review. 
    Brady  explained  that  failure  to  disclose  favorable  evi‐
dence  upon  a  defendant’s  request  “violates  due  process 
where  the  evidence  is  material  either  to  guilt  or  to  punish‐
ment, irrespective of the good faith or bad faith of the prose‐
cution.” Brady v. Maryland, 373 U.S. 83, 87 (1963). To succeed 
on  a  Brady  claim,  Walker  bears  the  burden  of  proving  that 
the evidence is “(1) favorable, (2) suppressed, and (3) mate‐
rial to the defense.” United States v. Wilson, 237 F.3d 827, 832 
(7th Cir. 2001). The government’s duty to disclose favorable 
evidence  extends  beyond  evidence  in  its  immediate  posses‐
sion  to  evidence  in  the  possession  of  other  actors  assisting 
the  government  in  its  investigation.  Fields  v.  Wharrie,  672 
F.3d  505,  513  (7th  Cir.  2012).  However,  even  if  the  govern‐
ment failed to disclose material evidence, the evidence is not 
“suppressed”  if  the  defendant  knew  of  the  evidence  and 
could  have  obtained  it  through  the  exercise  of  reasonable 
No. 13‐2145                                                           9 

diligence.  United  States  v.  Dimas,  3  F.3d  1015,  1018–19  (7th 
Cir. 1993). 
     Walker  fails  to  establish  a  Brady  violation  for  two  rea‐
sons. First, the evidence suppressed in the state case was not 
in  the  control  of  the  government  or  any  actors  assisting  the 
government  in  its  federal  investigation.  While  Walker  has 
repeatedly  contended  that  the  suppressed  evidence  was  in 
some  way  connected  to  the  instant  federal  prosecution, 
Walker has failed to show that the government or any actors 
assisting the government in its investigation had any access 
to or knowledge of the suppressed evidence. To the contra‐
ry, the government repeatedly denied any knowledge of the 
suppressed evidence. The government further explained that 
the sole investigating agency involved in the instant investi‐
gation was Housing and Urban Development, and the South 
Holland Police Department reported it had no knowledge of 
the  instant  case.  As  such,  Walker  fails  to  establish  that  the 
government suppressed any evidence in violation of Brady. 
    Second, Walker failed to exercise reasonable diligence in 
obtaining  the  suppressed  evidence  from  the  South  Holland 
Police  Department.  As  was  made  clear  at  oral  argument, 
Walker  never  even  asked  the  South  Department  Police  De‐
partment to provide him with the evidence. At a minimum, 
Walker would have to ask for law enforcement to turn over 
his  property  before  he  can  claim  he  has  made  a  reasonably 
diligent  effort  to  obtain  it.  Accordingly,  the  South  Holland 
Police  Department  evidence  was  not  suppressed  within  the 
meaning of Brady. 
   To  the  extent  Walker  argues  he was  denied  due  process 
when  the  district  court  failed  to  issue  a  subpoena  for  the 
South  Holland  Police  Department  evidence,  his  claim  fails. 
10                                                         No. 13‐2145 

Walker’s  counsel  ultimately  withdrew  his  request  to  obtain 
the evidence. Instead, he sought simply to learn the location 
of  the  evidence.  This  move  was indeed  a  strategic  move  by 
counsel  as  he  acknowledged  before  the  district  court  “it 
would be a little unwise for a criminal attorney to ask for ev‐
idence  of  crimes  that  he  wasn’t  charged  with.”  As  such, 
Walker waived any due process claim involving the district 
court’s failure to issue a subpoena for the South Holland Po‐
lice Department evidence. 
      2. Proposed Buyer‐Seller Instruction 
    Next,  Walker  argues  he  was  denied  an  opportunity  to 
present his theory of defense when the district court refused 
to  give  his  proposed  buyer‐seller  jury  instruction.  While 
Walker did not go to trial on the conspiracy charge, the gov‐
ernment still argued Walker was involved in a scheme to de‐
fraud. Walker contends he was entitled to his proposed buy‐
er‐seller  instruction,  an  instruction  given  in  a  conspiracy 
context, because the scheme theory relies on conspiracy con‐
cepts. We review a district court’s refusal to give a requested 
theory‐of‐defense  jury  instruction  de  novo.  United  States  v. 
Choiniere, 517 F.3d 967, 970 (7th Cir. 2008). 
    Defendants are not automatically entitled to any particu‐
lar theory‐of‐defense jury instruction. Id. A defendant is only 
entitled to a jury instruction that encompasses his theory of 
defense  if  “(1)  the  instruction  represents  an  accurate  state‐
ment  of  the  law;  (2)  the  instruction  reflects  a  theory  that  is 
supported by the evidence; (3) the instruction reflects a theo‐
ry which is not already part of the charge; and (4) the failure 
to include the instruction would deny the [defendant] a fair 
trial.” United States v. Swanquist, 161 F.3d 1064, 1075 (7th Cir. 
1998).  
No. 13‐2145                                                          11 

    As  indicated  in  the  Committee  Comment  to  the  buyer‐
seller  instruction  contained  in  the  Seventh  Circuit  Pattern 
Jury  Instruction,  “[t]his  instruction  should  be  used  only  in 
cases  in  which  a  jury  reasonably  could  find  that  there  was 
only  a  buyer‐seller  relationship  rather  than  a  conspiracy.” 
This  makes  sense.  To  prove  a  conspiracy,  the  government 
must  prove  more  than  a  buyer‐seller  agreement.  United 
States v. Gee, 226 F.3d 885, 893–94 (7th Cir. 2000). Specifically, 
a conspiracy “is an agreement with  a particular kind of  ob‐
ject—an agreement to commit a crime … . What is required 
for  conspiracy  in  such  a  case  is  an  agreement  to  commit 
some  other  crime  beyond  the  crime  constituted  by  the 
agreement itself.”  United States v. Lechuga, 994 F.2d 346, 349 
(7th Cir. 1993). Accordingly, a mere buyer‐seller relationship 
provides a defense to a conspiracy charge because it negates 
an essential element, the agreement to commit a crime, of a 
conspiracy.  See  United  States  v.  Turner,  93  F.3d  276,  285  (7th 
Cir. 1996) (In the context of a drug conspiracy charge, “[t]he 
purpose  of  the  ‘mere  buyer‐seller  instruction’  is  to  ensure 
that the jury understands that an agreement to purchase the 
contraband, without any other agreement to achieve another 
criminal objective, is not a conspiracy.”)  
    The buyer‐seller instruction, however, does not provide a 
defense  to an element  contained  in a charge  for  wire fraud. 
The government must prove the following elements to con‐
vict a defendant of wire fraud: “(1) the defendant participat‐
ed in a scheme to defraud; (2) the defendant intended to de‐
fraud; and (3) a use of an interstate wire in furtherance of the 
fraudulent scheme.” United States v. Turner, 551 F.3d 657, 664 
(7th  Cir.  2008).  Walker  argues  that  the  buyer‐seller  instruc‐
tion  encompasses  his  defense  to  the  scheme‐to‐defraud  ele‐
ment.  However,  “a  scheme  to  defraud  is  conduct  intended 
12                                                       No. 13‐2145 

or  reasonably  calculated  to  deceive  a  person  of  ordinary 
prudence  or  comprehension.”  United  States  v.  Hanson,  41 
F.3d  580,  583  (10th  Cir.  1994).  It  does  not  involve  an  agree‐
ment  with  another  to  commit  a  crime.  Accordingly,  the  ex‐
istence of a mere buyer‐seller relationship is not a defense to 
the  scheme‐to‐defraud  element  of  wire  fraud.  As  such,  the 
failure  to  include  Walker’s  buyer‐seller  instruction  did  not 
deny  Walker  a fair  trial  and it was not error for the  district 
court to reject that instruction.  
      3. Restitution 
    Finally,  Walker  contends  the  district  court’s  restitution 
order  was  erroneous.  Specifically,  he  alleges  that  the  meth‐
odology employed by the district in determining restitution 
failed  to  accurately  determine  the  amount  of  actual  loss  or 
the  identity  of  the  victims.  We  review  the  legality  of  an 
award  of  restitution  de  novo  and  the  district  court’s  restitu‐
tion calculation for  abuse of discretion. United  States v.  Rob‐
ers, 698  F.3d 937,  941  (7th Cir. 2012). However,  where  a de‐
fendant fails to raise specific arguments regarding a restitu‐
tion award in the district court, we employee plain‐error re‐
view.  United  States  v.  Berkowitz,  732  F.3d  850,  852  (7th  Cir. 
2013). Under plain‐error review, we will overturn the district 
court’s restitution order only if the district court committed 
an  error  that  would  deprive  a  defendant  of  his  substantial 
rights. Id. at 852–53. 
     The  Mandatory  Victims  Restitution  Act  (“MVRA”)  pro‐
vides that a district court “shall order” defendants convicted 
of specified offenses to “make restitution to the victim of the 
offense.” 18 U.S.C. § 3663A(a)(1). The purpose of the MVRA 
is  to  “ensure  that  victims  recover  the  full  amount  of  their 
losses, but nothing more.” United States v. Newman, 144 F.3d 
No. 13‐2145                                                         13 

531,  542  (7th  Cir.  1998).  Where  the  crime  involves  “damage 
to  or  loss  or  destruction  of  property  of  a  victim  of  the  of‐
fense” the restitution order must order the defendant to  
           (A) return the property to the owner of the 
           property  or  someone  designated  by  the 
           owner; or 
           (B) if return of the property under subpara‐
           graph  (A)  is  impossible,  impracticable,  or 
           inadequate, pay an amount equal to — 
               (i) the greater of — 
                       (I)  the  value  of  the  property  on 
                       the  date  of  the  damage,  loss,  or 
                       destruction; or 
                       (II)  the  value  of  the  property  on 
                       the date of sentencing, less 
               (ii) the value (as of the date the property 
               is  returned)  of  any  part  of  the  property 
               that is returned. 
18 U.S.C. § 3663A(b)(1). Loss in mortgage fraud cases is de‐
termined by “subtract[ing] the sale price the lender received 
after  it  recovered  possession  of  the  property  from  the 
amount  of  its  original  loan  …  .”  United  States  v.  Green,  648 
F.3d 569 (7th Cir. 2011). 
    The district court may adopt the actual loss amount con‐
tained  in  the  PSR.  United  States  v.  Berkowitz,  732  F.3d  850, 
853–54 (7th Cir. 2013). When the district court opts to adopt 
the PSR’s restitution calculation, the burden then falls on the 
defendant  to  demonstrate  the  amount  is  unreliable.  Id. 
“When a defendant has failed to produce any evidence call‐
14                                                                  No. 13‐2145 

ing  the  report’s  accuracy  into  question  a  district  court  may 
rely entirely on the PSR.” United States v. Taylor, 72 F.3d 533, 
543 (7th Cir. 1995). 
    Here,  Walker  failed  to  object  at  sentencing  to  the  PSR’s 
restitution amount or victim identification. As such, the dis‐
trict court’s restitution order is subject to plain‐error review. 
Walker  failed  to  produce  any  evidence  contradicting  either 
the PSR’s restitution amount or methodology. Rather, it ap‐
pears that the government’s proposed loss amount used the 
appropriate  calculation  by  subtracting  the  sale  price  after 
Long  Beach  Mortgage  recovered  the  property  from  the 
amount of the loan. As such, the district court did not com‐
mit plain error in relying entirely on the restitution amounts 
contained in the PSR to which Walker did not object. 
    Finally, Walker argues the court improperly failed to in‐
quire into the identity of the victims. Specifically, Walker ar‐
gues that the district court improperly relied on the govern‐
ment’s  identification  of  the  victim  as  Long  Beach  Mortgage 
when property records reflect that at least two of the proper‐
ties  were  foreclosed  on  by  lenders  other  than  Long  Beach 
Mortgage. Walker, however, failed to make any objection to 
the  identification  of  the  victim  at  trial  and  fails  to  provide 
any indication that Long Beach Mortgage was not the victim. 
Indeed,  Walker  does  not  argue  that  Long  Beach  Mortgage 
did not make the loans to him. Rather, he simply argues that 
Long  Beach  Mortgage  did  not  initiate  the  foreclosure  pro‐
cess.2 As such, the court did not err in adopting the identifi‐
                                                 
2  It  does  not  surprise  us  that  Long  Beach  Mortgage  did  not  initiate  the 

foreclosure  process.  Long  Beach  Mortgage  and  its  owner,  Washington 
Mutual,  collapsed  prior  to  the  referenced  foreclosure  proceedings.  See 
       
No. 13‐2145                                                      15 

cation  of  the  victim  contained  in  the  PSR  to  which  Walker 
did not object. 
      The judgment of the district court is AFFIRMED. 




                                                 
Huffington  Post,  http://www.huffingtonpost.com/2009/12/21/at‐long‐
beach‐mortgage‐a_n_399295.html (last visited March 13, 2014).